Citation Nr: 1045820	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, bipolar disorder, and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.  

In January 2006, the Veteran presented testimony at a hearing 
conducted at the Cleveland RO before a Decision Review Officer 
(DRO).  In October 2008, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment at 
the Cleveland RO before the undersigned sitting in Washington, 
D.C.  Transcripts of these hearings are in the Veteran's claims 
folder.

This case was remanded by the Board in December 2008 for further 
development.  The Board is satisfied as to substantial compliance 
with its December 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  This included attempting to obtain private treatment 
records, attempting to obtain VA treatment records, sending a 
follow-up request to the NPRC for the Veteran's discharge upgrade 
information in 1988-1989, attempting to obtain the service 
personnel records (to include any punishment, arrest, or court-
martial records of R.H. to corroborate the veteran's alleged PTSD 
stressors), contacting the Army Court of Military Review to 
determine whether the veteran was named as a victim in a physical 
assault involving R.H., and affording the Veteran a VA 
psychiatric examination.  As such, the case is now ready for 
disposition.



FINDINGS OF FACT

1.  The Veteran did not serve in combat and his claimed in-
service PTSD stressors have not been corroborated.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disorder, to include 
schizophrenia and bipolar disorder, and his military service.

3.  The Veteran is service connected for mood disorder, currently 
evaluated as 30 percent disabling.  His combined service-
connected disability rating is 30 percent disabling.  

4.  The evidence of record does not reflect that the Veteran's 
service-connected disability precludes him from maintaining 
substantially gainful employment consistent with his education 
and occupational experience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).

2.  An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2005 and August 2006 that fully 
addressed all notice elements and were sent prior to the initial 
RO decisions in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, Social 
Security Administration (SSA) records, and private treatment 
records.  Although the RO attempted to obtain treatment records 
from Twin Valley Behavioral Healthcare (formerly Central Ohio 
Psychiatric Hospital) and Riverside Methodist Hospital, these 
records were either destroyed or unable to be located.  Further, 
the Veteran submitted additional records, excerpts from medical 
treatises, as well as written statements in support of his 
claims, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in October 2008.  

Next, a specific VA medical opinion pertinent to the issues on 
appeal was obtained in April 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record and 
the statements of the appellant, and provides a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Preliminary Matter

At the outset, the Board must note that the Veteran was recently 
granted service connection for a mood disorder, not otherwise 
specified.  The Veteran was initially seeking service connection 
for a mood disorder.  His focus had been establishing service 
connection for PTSD and/or schizophrenia.  However, as the Court 
recently held that scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record, the RO properly took up and 
adjudicated the Veteran's mood disorder.  A 30 percent rating was 
assigned.  

In this regard, the Board notes that, when it is not possible to 
separate the effects of a service- connected psychiatric disorder 
from a nonservice-connected psychiatric disorder, 38 C.F.R. § 
3.102 (requiring favorable resolution of reasonable doubt), 
dictates that all signs and symptoms be attributed to the 
service-connected psychiatric disorder. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  The Board therefore 
places emphasis on the fact that the 30 percent rating assigned 
for the mood disorder was assigned based on the severity of the 
Veteran's psychiatric disability in its entirety.  Neither the RO 
nor the April 2010 VA examination distinguished the symptoms of 
his mood disorder from those of his schizophrenia, PTSD, or any 
other psychiatric disorder.  Thus, the fact that the Veteran is 
being denied service connection for an acquired psychiatric 
disability other than a mood disorder has little bearing on his 
current disability or, for that matter, his entitlement to a 
total disability evaluation based on individual unemployability.  
Put another way, even if service connection were granted for 
schizophrenia and PTSD, the rating assigned for the Veteran's 
psychiatric disability would remain unchanged based on the 
current evidence of record.

III.  Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A specific VA regulation applies to PTSD claims.  In order for 
service connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between the 
current PTSD symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010); see also Moreau v. Brown, 9 Vet. 
App. 389 (1996).

With regard to the second PTSD criterion, the evidence necessary 
to establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).  Where a determination 
is made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record 
must contain service records or other credible evidence that 
supports and does not contradict the veteran's testimony.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See also YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The Court in 
Patton stated that such changes in behavior should be examined 
and clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

The Board also notes that VA recently amended its adjudication 
regulations governing service connection for PTSD by liberalizing 
in certain circumstances, the evidentiary standard for 
establishing the required in-service stressor.  Specifically, the 
final rule amended 38 C.F.R. § 3.304(f), by redesignating current 
paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist or a psychiatrist or psychologist 
with who VA has contracted; confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 
(July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.  Here, however, as the Veteran's claimed 
stressors are not related to his fear of hostile military or 
terrorist activity, the amendment is not applicable.  

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, a VA psychiatrist diagnosed the Veteran with PTSD in 
a July 2006 treatment note.  Element (1) is accordingly met.

With respect to element (3), medical nexus, in the same July 2006 
VA treatment note, the psychiatrist indicated that the Veteran's 
PTSD is secondary to sexual trauma in the military.  Accordingly, 
element (3) has arguably been established.

With respect to critical element (2), combat status or verified 
stressors, the Board initially notes that the record does not 
reflect, and the Veteran does not contend, that the stressor upon 
which he relies is related to combat or POW experiences. Thus, 
the record must contain service records or other credible 
evidence which corroborates the reported stressors.  See 38 
C.F.R. § 3.304(f) (2010).

In January 2000, the Veteran was examined by a physician at the 
Ohio State University Medical Center, wherein he reported 
suffering several traumatic experiences in the military to 
include being assaulted, sodomized, and finding out his father 
was dying of cancer but not being allowed to leave the service.  
He contended that he went AWOL because he was very hyped up, full 
of energy, and needed to leave.  He indicated that he had a lot 
of difficulty in the military and although he was not treated, he 
seemed to have worries about being harmed.  

The Veteran later elaborated that he was assaulted twice in June 
1973 and July 1973 by Army Specialist "R.H." of the 1st 
Battalion, 50th Mechanized Infantry, 2nd Armor Division, HQ 
company.  He further indicated that Army Specialist R.H. was the 
21-year old personal driver for the battalion commander and an 
amateur boxing champion who came from Philadelphia, Pennsylvania.  
The Veteran stated that Army Specialist R.H. assaulted him in 
retaliation for walking into their quarters while he was using 
heroin, and that R.H. was later arrested and court-martialed for 
the assault.  

At his October 2008 Board videoconference hearing, the Veteran 
testified as to additional incidents of in-service assault and 
harassment.  He described suffering from daily sexual harassment 
and two sexual assaults while in basic training at Fort Knox, 
Kentucky.  The first such assault occurred when four to five 
other soldiers held him down while another soldier attempted to 
insert his penis into the Veteran's mouth, although the incident 
was broken up by a drill sergeant.  The second incident occurred 
when a fellow soldier teased the Veteran that he was going to 
enter his bunk at night, but the Veteran chased him away with his 
entrenching tool.  The Veteran testified that he attempted to 
report these incidents to his captain, but that his captain did 
not want to hear about the accusations.  Significantly, the 
Veteran did not provide dates or names of those involved in the 
alleged assault.

A review of the Veteran's service records demonstrates a lack of 
evidence tending to corroborate the Veteran's reported in-service 
stressors.  The Veteran's contemporaneous personnel and service 
treatment records do not indicate any report made by the Veteran 
that he was assaulted or threatened with assault.  Service 
personnel records indicated that the Veteran was AWOL from July 
21, 1973, to August 23, 1973.  Moreover, there is no evidence of 
psychiatric symptomatology.  On his November 1972 Report of 
Medical History upon enlistment, the Veteran indicated that he 
never suffered from depression, excessive worry, or nervous 
trouble of any sort.  Similarly, his November 1972 Report of 
Medical Examination upon enlistment indicated that his 
psychiatric state was within normal limits, with no evidence of 
personality deviation.  In his August 1973 Report of Medical 
History at separation, the Veteran again indicated that he never 
suffered from depression, excessive worry, or nervous trouble of 
any sort.  Similarly, his August 1973 Report of Medical 
Examination upon enlistment indicated that his psychiatric state 
was within normal limits, with no evidence of personality 
deviation.  


In correspondence to his Commanding General dated in August 1973, 
the Veteran indicated that he did not want to stay in service 
because he did not like Army life, because his family needed him, 
and because his recruiter did not explain many details about the 
Army to him.  He was discharged in October 1973.  
 
The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Crucially, aside from the Veteran's statements, made in 
connection with his claim for monetary benefits from the 
government, the record contains not a scintilla of evidence which 
indicates that the Veteran was assaulted in service.  VA has gone 
through great lengths to corroborate the Veteran's allegations.  
As indicated above, the Veteran explained in great detail how he 
was assaulted twice in June 1973 and July 1973 by Army Specialist 
"R.H." of the 1st Battalion, 50th Mechanized Infantry, 2nd 
Armor Division, HQ company.  He further indicated that Army 
Specialist R.H. was the 21-year old personal driver for the 
battalion commander and an amateur boxing champion who hailed 
from Philadelphia, Pennsylvania.  The Veteran stated that Army 
Specialist R.H. assaulted him in retaliation for walking into 
their quarters while he was using heroin, and that R.H. was later 
arrested and court-martialed for the assault.  


However, pursuant to the Board's December 2008 remand, the RO 
unsuccessfully attempted to verify the alleged assault with the 
U.S. Army Legal Services Agency.  In correspondence dated in 
January 2009, the Legal Services Agency responded that they 
maintain custody of all permanent court-martial records, but that 
their indexes had no such record pertaining to an assault 
perpetrated upon the Veteran.  In addition, the Legal Services 
Agency indicated that a search by subject name conducted by the 
U.S. Army Criminal Investigation Command also yielded negative 
results, with no court martial found for R.H.  Based on this 
response, the RO issued an "Unavailability of Service Treatment 
Records" memorandum in December 2009, finding that all efforts 
to obtain the needed information have been exhausted, and that 
any further attempts would be futile.  In response, the Veteran 
submitted correspondence in December 2009 admitting that he was 
not certain of the name of the man who assaulted him.  

The Board has also thoroughly reviewed the Veteran's service 
treatment records and there was no mention of trauma.  Although 
his service personnel records indicated that the Veteran was 
performing very poorly, at the time he attributed this 
performance to his dislike of the Army lifestyle and his desire 
to be with his family in a time of need.  The Board also notes 
that several years passed before the Veteran associated his 
psychiatric problem with an in-service assault(s).  

The Board places far greater probative value on the pertinently 
negative contemporaneous service department records than it does 
on the more recent statements of the Veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran); see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised).  Such 
records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events over thirty years ago.  
See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).    Coupled with his personal testimony, which the 
undersigned found to be forced and contrived, the Board assigns 
no probative value to the Veteran's allegations of being 
assaulted in service. See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("In the case of oral testimony, a hearing officer may 
properly consider the demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits submitted 
on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 
210, 217 (1991) (finding that "the assessment of the credibility 
of the veteran's sworn testimony is a function for the BVA in the 
first instance").  Accordingly, the Board finds the Veteran's 
statements to be lacking in credibility and probative value.

In short, the Board finds that a preponderance of the evidence is 
against the existence of the purported in-service assault or any 
other in-service stressor. Hickson element (2) has not been met, 
and the Veteran's claim fails on that basis alone.

Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for PTSD.  
The benefit sought on appeal is therefore denied. 

Having determined that entitlement to service connection for PTSD 
is not in order, the Board will now assess whether service 
connection should be granted for any of the Veteran's other 
psychiatric disabilities.  The Board emphasizes that the Veteran 
has already been awarded service connection for a mood disorder, 
not otherwise specified, in a June 2010 rating decision and 
afforded a 30 percent evaluation.  

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical nexus.  
See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran has been diagnosed 
with schizophrenia and bipolar disorder.  Hickson element (1) has 
therefore been demonstrated.

With respect to Hickson element (2), the Veteran's service 
treatment records are negative as to any suggestion of 
schizophrenia or any other psychiatric problem during service.  
On his November 1972 Report of Medical History upon enlistment, 
the Veteran indicated that he never suffered from depression, 
excessive worry, or nervous trouble of any sort.  Similarly, his 
November 1972 Report of Medical Examination upon enlistment 
indicated that his psychiatric state was within normal limits, 
with no evidence of personality deviation.  In his August 1973 
Report of Medical History at separation, the Veteran again 
indicated that he never suffered from depression, excessive 
worry, or nervous trouble of any sort.  Similarly, his August 
1973 Report of Medical Examination upon enlistment indicated that 
his psychiatric state was within normal limits, with no evidence 
of personality deviation.  

In fact, the first document associated with the claims folder 
which shows post-service psychiatric treatment comes in a 1976 
report from Central Ohio Psychiatric Hospital, approximately 3 
years after the Veteran left military service.  Similarly, his 
Social Security Administration (SSA) records indicate that his 
psychiatric disability began in June 1976.  There are no in-
service or post service medical records indicating that the 
Veteran developed schizophrenia or bipolar disorder during 
service.  Accordingly, Hickson element (2) has not been met, and 
the Veteran's claim fails on this basis alone.  There would also 
be no basis for a presumption of service connection for a 
psychosis as per 38 C.F.R. §§ 3.307 and 3.309(a).   

In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence of 
record does not include any medical statements attempting to link 
the Veteran's currently-diagnosed schizophrenia and bipolar 
disorder to his military service.  To the contrary, in the report 
of an April 2010 VA mental disorders examination, the examiner 
opined that the erratic behavior demonstrated by the Veteran in 
service (by his AWOL incident) unlikely represented the initial 
manifestations of his schizophrenia.  The examiner based this 
opinion on the fact that the Veteran reported his first psychotic 
symptoms in 1976 after the suspicious death of his older half-
brother, and that the AWOL incident in service appeared to be an 
understandable reaction to the Veteran's fear of being assaulted 
rather than the initial manifestation of any psychotic issue.  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  In this case, however, the 
Veteran is not competent to provide testimony regarding the 
etiology of his schizophrenia or bipolar disorder.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because schizophrenia and bipolar disorder are not diagnosed by 
unique and readily identifiable features, it does not involve a 
simple identification that a layperson is competent to make.  
Therefore, the Veteran's unsubstantiated statements regarding the 
claimed etiology of his schizophrenia and bipolar disorder are 
not afforded as much weight as the opinion of the April 2010 VA 
examiner, which determined that the symptoms experienced by the 
Veteran in service, and on a continuous basis since that time, 
were related to his mood disorder.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.

III.  TDIU

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran is service-connected for mood disorder, currently 
evaluated as 30 percent disabling.  His combined service-
connected disability rating is thus 30 percent disabling.  Thus, 
the Veteran does not meet the schedular criteria listed in 38 
C.F.R. § 4.16(a).  Because the Veteran does not meet the 
threshold requirements under 38 C.F.R. § 4.16(a), entitlement to 
TDIU under that section is not warranted.  

The Board has also contemplated whether the Veteran is entitled 
to extra-schedular consideration under 38 C.F.R. § 4.16(b), and 
determined, for the reasons noted below, that he is not.  

The Veteran has not engaged in regular work since 1984 and has a 
10th grade education.  His SSA records indicate that he has been 
in receipt of disability benefits due to "affective disorders" 
and "anxiety related disorders," and that these disorders began 
in June 1976.  An August 1981 psychiatric evaluation conducted 
for an SSA investigation diagnosed the Veteran with schizophrenic 
disorder, paranoid type, and indicated that the disorder 
moderately impaired the Veteran's ability to maintain attention, 
"quite" impaired his overall ability to concentrate, and 
severely impaired his ability to withstand pressures and to 
communicate and relate.  Thus, the Veteran's non-service-
connected schizophrenia rather than his service-connected mood 
disorder seems to have been instrumental in the SSA's decision to 
grant disability benefits.  

In addition, the Veteran was afforded a VA psychiatric 
examination in January 2000, at which time the examiner noted 
that the Veteran was currently on disability due to bipolar 
disorder and schizoaffective disorder.  The examiner noted that 
there was significant impact on his social and occupational 
functioning due to his schizoaffective disorder, as well as 
orthopedic problems which caused much pain and discomfort.  
However, no specific mention was made of mood disorder, the only 
disorder for which the Veteran is service connected.  

The Veteran was afforded a VA mental disorders examination in 
April 2010, at which time he was diagnosed with bipolar disorder 
and mood disorder.  Significantly, the examiner opined that there 
was not total occupational and social impairment due to mental 
disorder signs and symptoms.  He further opined that there was 
not reduced reliability or productivity due to mental disorder 
symptoms, nor were there occasional decreases in work efficiency 
or intermittent periods of inability to perform occupational 
tasks due to mental disorder signs and symptoms.  Rather, he 
opined that the mental disorder signs and symptoms were mild and 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  The Veteran 
reported that medication and coping strategies allowed him to 
function fairly well provided he was not around too many people.  
The Board finds the examiner's opinion to be extremely probative 
of the issue at hand.  

With regard to employability, the Board notes that the Veteran 
has a 10th grade education and worked as a stock clerk following 
separation from service.  It is clear from the record that the 
Veteran has the employment experience and the ability to continue 
working in his past vocation, or other vocations which do not 
require a high school diploma, notwithstanding any non-service-
connected disabilities.

Consideration has been given to the Veteran's personal belief 
that his mood disorder alone prevents him from working.  He is 
certainly competent to attest to existence of this disability and 
how it effects his life on a daily basis.  Such was considered in 
the 30 percent rating assigned to his mood disorder disability.  
However, the Board ultimately finds that the Veteran lacks the 
competence to provide an opinion as to whether a total disability 
evaluation based on individual unemployability is warranted.  
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
are not competent to render medical opinions).  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. §  5107(b); Gilbert  v. Derwinski, 1 
Vet. App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against a finding that the Veteran is precluded 
from securing substantially gainful employment consistent with 
his high school educational attainment, and his occupational 
experience as an office worker, solely by reason of his single 
service-connected disorder or that he is incapable of performing 
the mental and physical acts required by employment due solely to 
his service-connected disorder. 

The Veteran does not meet the thresholds requirements for a total 
disability rating under 38 C.F.R. § 4.16 (a) and a referral for 
extra-schedular consideration under 38 C.F.R. § 4.16(b) is not 
warranted.  


ORDER

Service connection for an acquired psychiatric disability, to 
include schizophrenia, bipolar disorder, and PTSD, is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


